Exhibit 10.56

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of September 17, 2013, by and between HERCULES TECHNOLOGY GROWTH
CAPITAL, INC. (“Lender”) and OCZ TECHNOLOGY GROUP, INC. (“OCZ”), and each of its
Domestic Subsidiaries and SANRAD INC. (hereinafter together with OCZ
collectively referred to as “Borrower”).

RECITALS

Borrower and Lender are parties to that certain Loan and Security Agreement
dated as of March 11, 2013, as amended by a First Amendment to Loan and Security
Agreement dated as of June 13, 2013 (the “First Amendment”) and a Second
Amendment to Loan and Security Agreement dated as of August 13, 2013 (as further
amended from time to time, the “Agreement”). The parties desire to amend the
Agreement in accordance with the terms of this Amendment. Unless otherwise
defined herein, capitalized terms in this Amendment shall have the meanings
assigned in the Agreement.

Now, THEREFORE, the parties agree as follows:

1. As a condition to the effectiveness of the First Amendment, Section 7(b)(i)
of the First Amendment required Borrower to pay to Lender a facility
modification charge of $200,000. In lieu of requiring Borrower to have paid such
amount in cash as a condition to the effectiveness of the First Amendment, each
of Borrower and Lender hereby agrees instead to add such amount to the back-end
fee payable by Borrower to Lender under Section 2.6 of the Agreement.
Accordingly, Section 2.6 of the Agreement is hereby amended and restated in its
entirety to read as follows:

2.6 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations,
or (iii) the date that the Secured Obligations become due and payable, Borrower
shall pay Lender a charge of $575,000. Notwithstanding the required payment date
of such charge, it shall be deemed earned by Lender as of the Closing Date.

2. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.



--------------------------------------------------------------------------------

3. As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender, the following:

(a) this Amendment, duly executed by Borrower; and

(b) payment of Lender’s reasonable expenses (including fees and expenses of
counsel) incurred in connection with the Agreement.

(SIGNATURES TO FOLLOW)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

OCZ TECHNOLOGY GROUP, INC. /s/ Ralph Schmitt By: Ralph Schmitt Title: CEO

 

SANRAD INC. /s/ Rafael Torres By: Rafael Torres Title: CFO and Secretary

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC. /s/ Nicholas Martitsch By: K. Nicholas
Martitsch Title: Associate General Counsel